 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALFONSO BOBBY CANTU RAMIREZ,                       No. 2:19-cv-0309 CKD P
12                       Plaintiff,
13           v.                                         ORDER
14   HOPE MUINOZ, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.        Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF Nos. 8, 11. Accordingly, the request to proceed in forma pauperis will be

22   granted.

23           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

25   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

26   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

27   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

28   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
                                                        1
 1   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 2   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 3   § 1915(b)(2).

 4      II.      Statutory Screening of Prisoner Complaints

 5            The court is required to screen complaints brought by prisoners seeking relief against a

 6   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 7   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

 8   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]

 9   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

10            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”

11   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

12   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal

13   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,

14   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as

15   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a

16   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.

17   Franklin, 745 F.2d at 1227-28 (citations omitted).

18            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

19   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

20   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
21   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

22   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context

23   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,

24   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure

25   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a

26   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
27   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain

28   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
                                                        2
 1   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur

 2   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).

 3             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

 4   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

 5   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

 6   content that allows the court to draw the reasonable inference that the defendant is liable for the

 7   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this

 8   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.

 9   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the

10   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.

11   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).

12      III.      Complaint

13             Plaintiff alleges that defendants California State Prison (CSP)-Solano, Marlaina

14   Deynoncouy, Kirton Patel, and Uman Ali violated his rights under the Eighth Amendment when

15   they were deliberately indifferent to his serious medical needs. (ECF No. 1 at 2-4.) Specifically,

16   he alleges that Deynoncouy held him in administrative segregation without any justification for

17   an excessive amount of time, which “led to the further deterioration of [his] kidney and [his]

18   brain.” (Id. at 4.) Defendants Patel and Ali allegedly allowed him to be released from the

19   hospital a day before his ten-day treatment for an e. coli infection was completed. (Id.) Although

20   he was supposed to be transported back to the prison by ambulance so that his PICC line would
21   stay in place and his treatment could be completed, he was transported by state vehicle and the

22   PICC line was removed with Patel and Ali’s knowledge. (Id. at 3-4.) When he arrived at the

23   prison they did not know how to treat him. (Id. at 3.) Finally, he alleges that CSP-Solano had

24   him transferred to multiple locations, some of which were unable to provide him proper medical

25   treatment, which resulted in his health further deteriorating. (Id.)

26      IV.       Failure to State a Claim
27             A. Deliberate Indifference

28             “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
                                                         3
 1   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

 2   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires plaintiff

 3   to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner’s condition

 4   could result in further significant injury or the unnecessary and wanton infliction of pain,’” and

 5   (2) “the defendant’s response to the need was deliberately indifferent.” Id. (some internal

 6   quotation marks omitted) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)).

 7          Deliberate indifference is established only where the defendant subjectively “knows of and

 8   disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057

 9   (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted). Deliberate

10   indifference can be established “by showing (a) a purposeful act or failure to respond to a

11   prisoner’s pain or possible medical need and (b) harm caused by the indifference.” Jett, 439 F.3d

12   at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an unjustifiably high

13   risk of harm that is either known or so obvious that it should be known”) is insufficient to

14   establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825, 836-37 & n.5

15   (1994) (citations omitted).

16          A difference of opinion between an inmate and prison medical personnel—or between

17   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to

18   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)

19   (citations omitted); Toguchi, 391 F.3d at 1058 (citation omitted). To establish a difference of

20   opinion rises to the level of deliberate indifference, plaintiff “must show that the course of
21   treatment the doctors chose was medically unacceptable under the circumstances.” Jackson v.

22   McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (citation omitted).

23                  i. Defendant Deynoncouy

24          Plaintiff’s conclusory allegation that defendant Deynoncouy’s decision to keep him in

25   administrative segregation led to the further deterioration of his kidney and brain is insufficient to

26   state a claim for relief. There is no explanation as to how keeping him in administrative
27   segregation caused his health to deteriorate nor are there facts that show that Deynoncouy was

28   aware that keeping plaintiff in administrative segregation posed an excessive risk to his health.
                                                       4
 1   Furthermore, the vague allegation that his brain and kidney deteriorated is insufficient to show he

 2   had a serious medical need or establish that he suffered an injury that is attributable to

 3   Deynoncouy’s actions. This claim will therefore be dismissed with leave to amend.

 4                   ii. Defendants Patel and Ali

 5            The allegations against defendants Patel and Ali also fail to state claims for relief. There

 6   is nothing to indicate that Patel and Ali’s decisions to release plaintiff back to the prison one day

 7   early or to allow him to be transported by state vehicle and have his PICC line removed were

 8   medically unacceptable or constitute more than a difference in opinion as to how plaintiff’s

 9   treatment should have been handled. Nor is there any explanation as to what injury plaintiff

10   sustained as a result of these decisions. Plaintiff’s further allegation that the prison did not know

11   how to treat him also fails to state a claim because there are no facts showing that Patel or Ali had

12   reason to believe that plaintiff would not receive appropriate treatment once he was returned to

13   the prison or that he was injured as a result. These claims will be dismissed with leave to amend.

14            B. CSP-Solano

15            Plaintiff’s claims are against CSP-Solano are barred by sovereign immunity. “[A]n

16   unconsenting State is immune from suits brought in federal courts by her own citizens.” Edelman

17   v. Jordan, 415 U.S. 651, 662-63 (1974) (citations omitted). “Will[v. Mich. Dept. of State Police,

18   491 U.S. 58 (1989)] establishes that the State and arms of the State, which have traditionally

19   enjoyed Eleventh Amendment immunity, are not subject to suit under § 1983 in either federal

20   court or state court.” Howlett v. Rose, 496 U.S. 356, 365 (1990). Accordingly, because CSP-
21   Solano is an arm of the state, plaintiff’s claim against the prison is barred and fails to state a

22   claim.

23       V.      Leave to Amend

24            If plaintiff chooses to file a second amended complaint, he must demonstrate how the

25   conditions about which he complains resulted in a deprivation of his constitutional rights. Rizzo

26   v. Goode, 423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how
27   each named defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th

28   Cir. 1981). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link
                                                        5
 1   or connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,

 2   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official

 3   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,

 4   268 (9th Cir. 1982) (citations omitted).

 5            Plaintiff is also informed that the court cannot refer to a prior pleading in order to make

 6   his second amended complaint complete. Local Rule 220 requires that an amended complaint be

 7   complete in itself without reference to any prior pleading. This is because, as a general rule, an

 8   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.

 9   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th

10   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled

11   in subsequent amended complaint to preserve appeal). Once plaintiff files a second amended

12   complaint, any previous complaints no longer serves any function in the case. Therefore, in an

13   amended complaint, as in an original complaint, each claim and the involvement of each

14   defendant must be sufficiently alleged.

15      VI.      Plain Language Summary of this Order for a Pro Se Litigant

16            Your request to proceed in forma pauperis is granted and you are not required to pay the

17   entire filing fee immediately.

18            The complaint is dismissed with leave to amend because the facts you have alleged are not

19   enough to state a claim for relief. You have not provided enough information about what each of

20   the defendants did that violated your rights and you have not explained what injury you suffered.
21   You also cannot sue the prison because it is a state agency.

22            If you choose to amend your complaint, the second amended complaint must include all of

23   the claims you want to make because the court will not look at the claims or information in the

24   original complaint. Any claims and information not in the second amended complaint will

25   not be considered.

26            In accordance with the above, IT IS HEREBY ORDERED that:
27            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF Nos. 8, 11) is granted.

28            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
                                                         6
 1   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 2   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 3   Director of the California Department of Corrections and Rehabilitation filed concurrently

 4   herewith.

 5           3. Plaintiff’s first amended complaint is dismissed with leave to amend.

 6           4. Within thirty days from the date of service of this order, plaintiff may file an amended

 7   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

 8   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

 9   number assigned this case and must be labeled “Second Amended Complaint.” Plaintiff must file

10   an original and two copies of the amended complaint. Failure to file an amended complaint in

11   accordance with this order will result in dismissal of this action.

12           5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint

13   form used in this district.

14   Dated: April 24, 2019
                                                       _____________________________________
15
                                                       CAROLYN K. DELANEY
16                                                     UNITED STATES MAGISTRATE JUDGE

17

18   13:rami0309.14.new

19

20
21

22

23

24

25

26
27

28
                                                       7
